ICJ_029_NorwegianLoans_FRA_NOR_1956-05-29_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS
(FRANCE c. NORVEGE)

ORDONNANCE DU 29 MAI 1956

1956

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

ORDER OF MAY 29th, 1956
La présente ordonnance doit être citée comme suit :

« Affaire relative à certains emprunis norvégiens, —
Ordonnance du 29 mat 1956: C.I. J. Recueil 1956, p. 20.»

This Order should be cited as follows :

“Case of certain Norwegian Loans,
Order of May 29th, 1956: I.C.]. Reports 1956, p. 20.”

 

N° de vente: 150
Sales number

 

 

 
20

COUR INTERNATIONALE DE JUSTICE

1956 ———
Le 29 mai
Réle général

n° 29 ANNEE 1956

29 mai 1956

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS

(FRANCE c. NORVEGE)

ORDONNANCE

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu les articles 37 et 62 du Réglement de la Cour,

Rend l'ordonnance suivante :

Vu Vordonnance rendue par la Cour le 24 avril 1956, fixant au
4 juin 1956 l’expiration du délai dans lequel le Gouvernement de la
République frangaise peut présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires soule-
vées par le Gouvernement du Royaume de Norvège en l'affaire
relative à certains emprunts norvégiens ;

Attendu que, par lettres du 24 avril 1956, le Greffier de la Cour,
en notifiant aux agents des Parties la décision prise le même jour
par la Cour, leur a fait savoir que l'intention de la Cour était
d'ouvrir les audiences en cette affaire le 25 juin 1956 ;

Attendu que, par lettre du 15 mai 1956, M. Lars Jorstad, agent
du Gouvernement. du Royaume de Norvège, a prié le Greffier de

4
21 CERTAINS EMPRUNTS NORVEGIENS (ORD. DU 29 V 56)

soumettre à la Cour le désir de son Gouvernement, motivé par des
circonstances imprévues, de remettre à l'automne les débats oraux
en l'espèce ;

La Cour,

Après s'être renseignée auprès des Parties et tenant compte de
leur situation respective,

Ayant, en conséquence de la demande présentée par le Gouverne-
ment du Royaume de Norvège, décidé de retarder l'ouverture des
audiences,

Reporte au 31 août 1956 la date d’expiration du délai pour le
dépôt par le Gouvernement de la République française de ses
observations et conclusions sur les exceptions préliminaires soule-
vées par le Gouvernement du Royaume de Norvège;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-neuf mai mil neuf cent
cinquante-six, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République française et au Gouver-
nement du Royaume de Norvège.

Le Président,

(Signé) GREEN H. HACKWORTH.

Le Greffier,

(Signé) J. Lopez OLivAn.
